DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/21 has been entered.
 Specification
The amendment filed 06/14/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The definitive generation of carbonic acid by dissolving of the injected carbon dioxide within the first and second solutions so as to decrease the pH of the mixture and trigger the solutions to react and generate nitrogen gas.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Applicant has amended independent claim 1 to require the introduction of carbon dioxide into the formation so that a portion thereof dissolves to produce carbonic acid, wherein the production of such carbonic acid reduces the pH of the mixture of the first and second solutions to 4.0 so as to cause the solution components to react and generate nitrogen gas.  Within the specification as filed, however, Applicant appears to describe the generation of carbonic acid as something that may occur.  Throughout the single paragraph in which an embodiment containing carbonic acid is described, every instance that mentions carbonic acid uses the conditional term may; “When carbon dioxide gas is dissolved in water, carbonic acid may be generated;” “This interaction may generate carbonic acid and decrease the pH of the mixture of the first solution and the second solution;” “Consequently, the introduction of carbon dioxide gas into the subterranean formation may trigger the mixture of the first solution and the second solution to react and generate nitrogen gas.”  There is no other description present within the specification that describes the actual generation of carbonic acid and/or conditions associated therewith.
In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass wherein the introduction of carbon dioxide produces carbonic acid in a manner to reduce the pH of the mixture to less than 4.0 which causes/is responsible for the ammonium containing compound and the nitrite containing compound to react to generate nitrogen gas while the specification clearly discloses such carbonic acid generation as something that may occur, but is not definitively shown to occur; for example, how is such a pH level achieved?  Must a particular amount of carbon dioxide dissolve in the mixture so that a particular amount of carbonic acid is generated?  At present, no amounts are recited and the breadth of the claim appears to encompass even a minor amount of carbonic acid generation and it is unclear if such an amount is capable of producing the necessary pH.  
The level of predictability in the art - because, although in theory the carbon dioxide may produce carbonic acid upon dissolving in the mixture, it is unclear as to under what conditions such definitively occurs and/or if it occurs at all.  Applicant has not defined, for example, amounts of carbon dioxide necessary for such carbonic acid to be generated, temperatures/pressures associated therewith, and/or how much carbonic acid must be generated so as to provide for the pH change as it is unclear if even a small amount of carbonic acid alone would be capable of providing for the necessary pH change.  The Examiner notes, the instant claims do not define such an amount and as such seem to encompass the mere production of any amount of carbonic acid as capable of reducing the pH to the necessary level.  It is unclear if carbonic acid would be generated under any and all conditions encountered and how such directly causes the compounds which are known to react to generate nitrogen gas without carbonic acid to generate nitrogen gas and/or what unexpected results are achieved by use of carbonic acid in such a reaction.
The amount of direction provided by the inventor - because Applicant has not identified any amount of carbon dioxide necessary for injection to generate carbonic acid and/or 
The existence of working examples - because Applicant does not provide any working examples that show the generation of carbonic acid and/or highlight a pH drop that occurs upon contact of the mixture with the carbon dioxide that may be indicative of such.  The Examiner notes, none of the examples within the specification as filed even indicate pH changes that occur and/or cause the reaction to occur.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1, line 8 recites “to form a mixture.”  The new limitations presented in line 13 also recite “a mixture of the first solution and the second solution.”  It is unclear if Applicant is intending such a mixture claimed by the amendments to indeed be the previously claimed mixture.  Clarification is required.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation "The method of claim  been canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 4,232,741 – cited previously) in view of Al-Nakhli et al. (US 2016/0319182 – cited previously).
With respect to independent claim 1, Richardson et al. discloses a method for improving oil recovery within a subterranean formation (col. 9, l. 21-42), the method comprising:
forming a barrier within a first region of the subterranean formation to isolate at least a portion of the first region from a proximate second region of the subterranean formation, where the first region comprises a greater permeability than the second region (col. 9, l. 21-42), forming the barrier comprising the steps of:
introducing a first reactant and a second reactant into the first region of the subterranean formation to form a mixture, the first reactant comprising an ammonium containing compound and the second reactant comprising a nitrite containing compound (col. 5, l. 3-53; col. 6, l. 28-35); and
introducing carbon dioxide into the subterranean formation (col. 9, l. 33-39), where:		
the reactant solution comprising a foaming agent (col. 7, l. 48- col. 8, l. 26); and 
a mixture of the first solution and the second solution has a pH greater than 4.0 upon introduction in to the subterranean formation (col. 5, l. 54-col. 6, l. 46; Table 1);

the production of carbonic acid reduces the pH of the mixture of the first solution and the second solution (see explanation below) the ammonium containing compound and the nitrite containing compound to react to generate nitrogen gas in the presence of the foaming agent to generate a foam within the first region of the subterranean formation, the foam providing the barrier (col. 9, l. 22-42); and
the barrier diverts a portion of the carbon dioxide away from the first region and into the second region such that the portion of the carbon dioxide operates to displace at least a portion of a hydrocarbon present in the second region and discharge the hydrocarbons from the subterranean formation (col. 9, l. 22-42).
With respect to the recitation of the carbon dioxide gas dissolving in the mixture to produce carbonic acid, the Examiner notes, Richardson et al. discloses the introduction of an aqueous liquid carrier comprising the mixture into the formation (col. 5, l. 45-53) with the same stoichiometric amounts instantly disclosed and claimed by Applicant.  The reference additionally discloses wherein the injected fluid is of the delayed and moderated self-foaming solution type, as well as wherein an alternate injection of the slugs of the present type of foam-forming solution (i.e., ammonium containing compound and nitrite containing compound) with slugs of carbon dioxide are injected so as to ensure that substantially all of the permeable openings through the whole vertical extent of the reservoir be plugged (col. 9, l. 22-42).  Although silent to at least a portion of the carbon dioxide gas dissolving in the mixture, i.e., the foam-forming fluid of Richardson et al., since Richardson discloses the same components instantly claimed and disclosed by Applicant, i.e., carbon dioxide and an aqueous mixture comprising the ammonium at least a portion thereof dissolve in the mixture so as to produce carbonic acid, since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  The Examiner notes, Applicant instantly discloses in one paragraph, [0039], “When carbon dioxide gas is dissolved in water, carbonic acid may be generated.  As such, when carbon dioxide gas is introduced to the subterranean formation, at least a portion may be dissolved within the mixture of the first solution and the second solution.  This interaction may generate carbonic acid and decrease the pH of the mixture of the first solution and the second solution.  Consequently, the introduction of carbon dioxide gas into the subterranean formation may trigger the mixture of the first solution and the second solution to react and generate nitrogen gas.”  It is the position of the Office that Richardson et al. provides for the same mechanism as Applicant discloses, i.e., introduction of carbon dioxide into a formation containing an aqueous solution of the foam forming components, and, as such, would lead to the same results, i.e., production of carbonic acid.  If there is any difference between the reaction mechanism of Richardson et al. and that of the instant claims pertaining to the dissolving of carbon dioxide and generation of carbonic acid therefrom, such would have been minor and obvious.  
With respect to the production of carbonic acid reducing the pH of the mixture of the first solution and the second solution to less than 4.0 so as to cause the foam forming mixture components to generate nitrogen gas in the presence of the foaming agent, Richardson et al. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
Richardson et al. discloses the method as set forth above, wherein the aqueous solution includes both a nitrogen containing compound, such as ammonium chloride, and an oxidizing agent, such as sodium nitrite (col. 6, l. 28-35).  The reference, however, is silent as to wherein a first solution containing the nitrogen-containing/ammonium-containing compound and a second solution containing the oxidizing agent/nitrite-containing compound is introduced into the subterranean formation.
Al-Nakhli et al. suggests reaction of a first solution containing an ammonium compound with a second solution containing a nitrite compound that follows the same reaction as set forth by Richardson et al., for the purpose of generating gas and heat within a subterranean formation, such as within fractures ([0039]-[0043]).  The reference further suggests when placing the fluid into the formation, a dual-string coiled tubing is used for the purpose of introducing the reaction components separately, wherein, for example, ammonium chloride is injected in parallel with sodium nitrite using different sides of a dual-stringed coiled tubing for the purpose of ensuring the ensuing reaction therefrom takes place within the desired location within the formation ([0046]).  

With respect to depending claim 3 and further depending claim 4, as set forth above within the rejection of claim 1, Al-Nakhli et al. suggests the introduction of the first and second solution into the subterranean formation separately, and, further, wherein the first solution is introduced into the subterranean formation through a first conduit and the second solution is introduced into the subterranean formation through a second conduit ([0046]; see rejection above with respect to claim 1 and motivation as set forth therein).
With respect to depending claim 5, Richardson et al. discloses the nitrite containing compound comprises sodium nitrite and the ammonium containing compound comprises ammonium chloride (col. 6, l. 28-35).
With respect to further depending claim 6, Richardson et al. discloses the molar ratio as claimed (col. 6, l. 28-35; Table 1).
With respect to depending claim 8, Richardson et al. discloses wherein the mixture of the first solution and the second solution further comprises carbonic acid (col. 6, l. 3-11).

With respect to depending claim 12, Richardson et al. discloses the foam generated by the components instantly disclosed by Applicant in a ratio that overlaps that which is instantly claimed and disclosed.  It is further suggested wherein thickening agents can be added for the purpose of increasing effective viscosity of the foam which is generated in the formation (col. 8, l. 27-47). Although silent to the viscosity of the generated foam, since Richardson et al. discloses the same components as claimed in the same amounts used to generate such a foam, the viscosity of the generated foam would be expected to fall in the same range as claimed.  If there is any difference between the viscosity of the generated foam of Richardson et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Richardson et al. discloses the use of the generated foam for the same purpose as Applicant, as well as wherein the viscosity thereof can be increased by inclusion of a thickening agent, and, as such, one having ordinary skill would recognize the optimal foam viscosity to provide therefore in order to enable the generated foam to divert subsequently injected fluids since it has been held “[W]here the general conditions of a In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 13, Richardson et al. discloses a first region of high permeability and second region of low permeability (col. 8, l. 60- col. 9, l. 62).  Although silent to the difference in permeability therebetween as at least 10%, since Richardson et al. acknowledges use of the method in formations having more permeable layers in a layered heterogeneously permeable oil reservoir, one having ordinary skill would recognize the ability to conduct the method of Richardson et al. in a formation having a permeability difference as claimed since use of the method in heterogeneous permeability formations is acknowledged and one having ordinary skill would recognize suitable permeability differences in such formations that can treated by such a method since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 14, Richardson et al. suggests the method of diverting a subsequently injected carbon dioxide as noted above in the rejection of claim 1.  Although silent to the gas to oil ratio of hydrocarbons discharged from the subterranean formation as claimed, it would have been an obvious matter of choice and design to one having ordinary skill in the art to try the method of Richardson et al. in a subterranean formation having such a gas to oil ratio in order to ensure oil can be recovered from substantially all of the reservoir (col. 9, l. 40-42; the Examiner notes, as presently written, the claim does not specify whether the ratio is the initial 
With respect to depending claim 15, Richardson et al. discloses the method as set forth above with respect to independent claim 1, wherein it is suggested that subsequently injected fluids, i.e., carbon dioxide, are diverted (col. 9, l. 22-42).  Although silent to the percentage thereof that is diverted, since Richardson et al. provides for a first region that is at least as more permeable than the second region as disclosed by Applicant, as well as wherein the foam provides for diversion, it would have been obvious to one having ordinary skill in the art to provide for carbon dioxide diversion from the first region to second region as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 16, Richardson et al. discloses the foam generated by first and second reactants, wherein such reactants are the same as those disclosed and claimed by Applicant.  Such a foam is further disclosed to be capable of diverting carbon dioxide.  Although silent to the viscosity of the generated foam, and, therefore the difference in viscosity thereof with respect to the carbon dioxide, since Richardson et al. discloses the reaction of the same two solutions as instantly claimed to produce the generated foam, the viscosity of the generated foam would be expected to be capable of achieving the same range as claimed.  If there is any difference between the viscosity of the generated foam of Richardson et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Richardson et al. discloses the use of the generated foam for the same purpose as Applicant, i.e., for diverting a subsequently injected fluid, and, as such, one having ordinary skill would recognize the optimal foam viscosity to provide therefore in order to enable the generated foam to divert subsequently injected fluids, since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. in view of Al-Nakhli et al. as applied to claim 1 above, and further in view of Ziauddin et al. (WO 2014/149524 – cited previously).
With respect to depending claim 2, Richardson et al. in view of Al-Nakhli et al. provides for the method as set forth above with respect to claim 1, wherein Richardson et al. discloses the aqueous solution to include the foaming agent (col. 7, l. 48 – col. 8, l. 26).  As noted in the rejection above, Richardson et al., in view of Al-Nakhli, provides for injection of separate first and second solutions as claimed.  Although silent to specifying the provision of the foaming agent as with the second solution, Ziauddin et al. teaches a reaction product of a first solution comprising ammonium chloride with a second solution comprising sodium nitrite wherein a foaming agent is also present ([0023]); the first and second material mix and react in a subterranean formation so as to create a foam (abstract; [0019]-[0020]).  The second material 
With respect to depending claims 10 and 11, Richardson et al. in view of Al-Nakhli et al. suggests the method as set forth above, wherein Al-Nakhli et al. teaches the first and second solution introduced as the first and second solution into the subterranean formation, wherein the first and second solution are further disclosed as injected separately down individual tubing strings within a dual-string coiled tubing ([0046]).  The reference, however, is silent to as to the criticality of injection of each solution as in a serial manner or simultaneously as claimed in depending claims 10 and 11.  Ziauddin et al. teaches a reaction product of a first solution comprising ammonium chloride with a second solution comprising sodium nitrite wherein a foaming agent is also present ([0023]); the first and second material mix and react in a subterranean formation so as to create a foam (abstract; [0019]-[0020]).  The second material may be introduced simultaneously with the first material, or after placement thereof ([0011]).  Since Ziauddin et al. teaches the same reaction mechanism for producing foam downhole as 
Response to Arguments
Applicant's arguments with respect to the amendments to the specification have been fully considered but they are not persuasive. Applicant notes the changes to [0039] and wherein “a degree of uncertainty was included in the original specification to account for any outlier cases where one skilled in the art may determine the reaction does not occur as a result of an unforeseen circumstance.”  Applicant notes the amendments are supported.  The Examiner respectfully disagrees and maintains the changes would be new matter.
Applicant’s arguments with respect to the rejections of claims 1-16 under 35 USC 112(a) have been fully considered but they are not persuasive.  Applicant notes [0039] has been amended to make the permissive language more definitive and “It is noted that when carbon dioxide is dissolved in water, carbonic acid is typically generated.”  The Examiner notes, however, the specification does not clearly describe how such carbonic acid generation reduces the pH of the mixture to less than 4.0 so as to cause the claimed reaction to occur, and, as such, the rejection is maintained.
Applicant’s arguments with respect to the rejections of claims under 35 USC 112(b) as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments.
Applicant's arguments with respect to the rejections of claims over the prior art have been fully considered but they are not persuasive.  Applicant notes the amendments made to independent claim 1, and asserts Richardson fails to explicitly or inherently teach or fairly suggest i., “a mixture of the first solution and the second solution has a pH greater than 4.0 upon introduction in to the subterranean formation” and ii., “the production of carbonic acid reduces the pH of the mixture of the first solution and the second solution to less than 4.0” as recited in independent claim 1.
With regard to i., Richardson does indeed teach a mixture of the first solution and second solution having a pH greater than 4.0 upon introduction in to the subterranean formation and further explicitly suggests the inclusion of buffer compounds for moderating the rate of gas generation; for example, the pH-controlling system initially maintains a relatively high pH at which the reaction rate is disclosed as relatively low subsequent to which the pH becomes barely acidic (col. 3, l. 10-21); the barely acidic pH is later disclosed as 5.5 to 7 (col. 5, l. 54- col. 6, l. 11), thereby indeed providing for a pH greater than 4.0.  Table 1 further exemplifies such pH values greater than 4.0.
With regard to ii., Richardson discloses wherein a decrease in pH assists in triggering the gas generation reaction to occur.  The reference further discloses the same reaction mechanism disclosed by Applicant in [0039] for causing the carbonic acid to generate, as highlighted within the rejection above, wherein the same end result is achieved.  As such, it is the position of the Office that Richardson’s introduction of carbon dioxide into the formation would lead to the generation of carbonic acid that would provide for a pH reduction as instantly claimed.  
In response to applicant's arguments against the additional references individually, one cannot show nonobviousness by attacking references individually where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/29/21